IN THE UNITED STATES DIS'I`RIC'I` COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNIVERSAL ATLANTIC sYsTEMS, INC., *
a Pennsylvania corporation,
Civil Action No. 2'.17-cv-04660-WB
Plaintiff,

vs. !

HONEYWELL ]NTERNATIONAL, INC., a
Delaware corporation,

 

Defendant. §

ORDER

AND NOW, this day of , 2019, IT IS HEREBY ORDERED
that Honeywell Intemationa.l Inc.’s Motion to Exclude the Expert Testimony of Stephen Scherf is

DENIED.

 

J. BEETLESTONE

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNIVBRSAL ATLANTIC SYSTEMS, INC., §
a Pennsylvam’a corporation,

Civil Aotion No. 2:17-ov-04660-WB
Plai.ntiff,

VS.

HONEYWELL INTERNATIONAL, INC., a
Delaware corporation,

Defendant. :

PLAINTIFF UNIVERSAL ATLANTIC SYSTEMS, INC.’S
RESPONSE AND OPPOSITION TO DEFENDANT HONEYWELL
INTERNATIONAL INC.’S MOTION TO EXCLUDE TH:E
EXPERT TESTIMONY OF STEPHEN SCHERF
Plaintiff Um`versal Atlantic Systems, Inc. (“UAS” , by and through its attomeys, hereby

respond to and opposes Defendant Honeywell International Inc.’s (“Honeywell”) Motion to
Exolude the Expert Testimony of Stephen Scherf (“Hon. Dau. Mot.”) for all the reasons more
lilly set forth in the attached Memorandum of Law, which is incorporated herein by reference

WI-IEREFORE, UAS respectBJlIy requests the Court enter an Order denying Honeywe]l’s

Motion.

Dated: March 1, 2019

By:

RHOADES LLC

MARK L. RHOADES, ESQUIRE
Attorney ID No. 80641
mrhoades@rhoadesllc.com

1528 Walnut Street, Suite 1650
Philadelphia, PA 19102
215-496-9002 T

215-893-3960 F

and

THE JACOBS LAW GROUP

/s/ Joseph. M. Pro§[
JOSEPI-I M. PROFY, ESQUIR_E

Attomey ID No. 77141
1`profy@]`acobslaug;o.com
2005 Market St:reet, Suite 1120
Philadelphia, PA 19103
215-569-9701 T
215-569-9788 F

Attomeys for Plaintiff,
Universal Atlantic Systerns, Inc.

IN THE UNI'I`ED STATES DIS'I`RICT COURT
FOR 'I`HE EASTERN DISTRICT OF PENNSYLVANIA

UNIVERSAL ATLANTIC SYSTEMS, INC.,
a Pennsylvania corporation,

Civil Action No. 2:17-cv-04660-WB
Plaintiff,

VS.

HONEYWELL I`NTERNATIONAL, INC., a
Delaware corporation,

Defendant.

PLAINTIFF UNIVERSAL ATLAN'I`IC SYSTEMS, INC.’S
MEMORANDUM OF LAW IN OPPPOSI’I`ION TO
DEFENDAN'I` HONEYWELL INTERNATIONAL, INC‘.’S MOTION
TO EXCLUDE THE EXPERT TESTIMONY OF S'I`EPI-IEN SCHERF

Ta ble of Contents

INTRODUCTION .......................................................................................................................... 1
STEPI-IEN SCHER_F’S EXPERT REPORT ................................................................................... 2
Schert`s Calculation of Damages Based on Loss of Existing Custorners ...................................... 3
Scherf’s Calculation of Damages Based on Loss ofNew UAS Custorners ................................... 6
Re-lnvestment Costs on Existing Honeywell Raven Customers .................................................... 7
Ongoing Support Costs of the Raven Analog ................................................................................. 8
ARGUMENT .................................................................................................................................. 8
I. Applicable Legal Standard ............................................................................................... 8
II. Scherf is Undeniably Qualified to Offer the Opinions Expressed in I-Iis Report ............. 9

III. Scherf’s Methodology in CalcuIating Damages from the Loss ofExisting Customers is
Reliable and No Basis Exists to Exclude His Testimony. 12

A) ScherPs Use of a Ten-Year Average life of a UAS Customer does not Render the

Methodology Unreliable ...................................................................... 13

IV.

VI.

VII.

B) Scherf‘ s Methodology Acoounts for the Loss of Customers Unrelated to the
Honeywell Breach 'l`hrough the Application of Historical Attrition Rates and

Excludes Other F actors from a Damages Perspective ............................................... 17
C) Any Data Discrepancies Have Been Rectified and Scherf's Updated Expert Report

Employs the Same Methodology .............................................................................. 20
D) Soherf’s Expense Deduction is Warranted and Fully Suppotted .............................. 22

Soherf's Methodology in Calculating Damages from the Loss ofNew UAS Customers
is Reliable and No Basis Exists to Exclude His Testlmony 24

Scherf’s Methodology for Calculating Re-Investment Costs of Existing Raven Analog
Equipment is R.eliable and No Basis Exists to Exclude l-lis Testimony. 28

Scherf Must be Allowed to Discuss UAS’s Future Exposures Attributable to the
Assl.uned Breach ............................................................................................................. 29

Employee Costs Attributable to the Breach is a Compensable Damage ....................... 30

ii

TABLE OF AUTHORITIES
Cases Pages

Actz've Vz'deo Nehvor'lcs, Inc. v. Verizon Commzms., Inc.,
694 F.3d 1312 (Fed. Cir. 2012) ............................................................................. 16

Amerz'ccm Key Corpomtion v. Cole Natz`onal Corporcrtion,
762 F.zd 1569 (11" Cir. 1935) ............................................................................. 28

Angelopoulo.s' v. Keystone O:'thopedz`c Specialists,
S.C., No 12-cv-5836, 2017 U.S. Dist. LEXIS 74102 (N.D. Ill. May 16, 2017) ..................... 27

A!la.s' Truck Leasing, Inc. v. Fz`rsz‘ NH Bank.s', Inc.,
803 F.zd 902 (15‘ Cir. 1987) ................................................................................. 25

Benjamin v. Peter 's Farm Condo. Owners As.s' 'n,
820 F.2d 640 (3d Cir. 1987)) .............................................................................. 16

Bolus v. Um`!ed Pem'z Bank,
525 A.2d 1215 (Pa. 1987) ................................................................................... 18

Breedlove v. C’SX Transp., Inc. (IH re Asbesto.s' Prod.s' Liab. Lftig),
No. 09-cv-75120, 2011 U.S. Dist LEXIS 13087 (E.D. Pa. Feb. 10, 2011)..............._............14

Brz‘ll v. Marandola,
540 F.Supp. 2d 563 (E.D. Pa. 2008) .............................................................. 13, 14, 23

Cara'z'oNet, LLC v. ScottCare Co."p.,
No. 12-2516, 2017 U.S. Dist. LEXIS 173622 (E.D. Pa. Oct. 19, 2017)... .. 9, 12, 26,

Constellatz`on NewEnergy, Inc. v. Powerweb, Inc.,
No. 02-2733, 2004 U.S. Dist. LEXIS 32083 (E.D. Pa. Aug. 19, 2004) .......................... 11, 28

Conwood Co., L.P. v. U.S. Tobacco Co.,
290 F.3d 768 (6"' cir. 2002) ................................................................................ 20

Cummin.s' v. Standard Reg:'ster Co. ,
265 F.sd 56 (1st Cir. 2001) ................................................................................... 20

Daubert v. Merre[l Dow Pharms., Inc.,
509 U.S. 579 (1993) ................................................................................ 1, 9, 12, 19

DeLuca v. Merrell Dow Pharm., Inc.,

iii

911 F.2d 941 (3d Cir. 1990) ................................................................................. 12

Elcock v. Kmart Corp. ,
233 F.3d 734 (3d Cir. 2000) ................................................................................ 10

F!oorgraphz'cs, Inc. v. News Am. Mktg. In-Stor'e Servs.,
546 F.Supp.2d 155 (D.N.J. 2008) .............................................................. 5, 11, 20, 26

I)'z re Acz‘z'q Sale.s' & Mkz‘g. P:'actices Lz`tz`g, ,
No. 07-4492, 2014 U.S. Dist. LEXIS 98441 (E.D. Pa. July 21, 2014) ............................. 9, 12

fn re DVL Inc. Secs. Lftz‘g.,
No. 03-5336, 2013 U.S. Dist LEXIS 164199 (E.D. Pa. Nov. 18, 2013) ......... . .................... 12

fn re Mushroom Dz'rect Purchase)' Antitru.s't Lil'fg.
N0~06-0620, 2015 U.S. Dist. LEXIS 120892 (E.D. Pa. July 29, 2015) .............................. 16

fn re Pao!z' R.R. Yara' PCB Litig.
35 F.3d 717 (3d Cir. 1994) .................................................................................... 12

Jaasma v. Shell Oil Co.,
412 F.3d 501 (3d Cir. 2005) ................................................................................. 14

James Corp v. North Alleg}zeny School Dz'strict,
938 A.2d. 474 (Pa. Commw. Ct. 2007) ................................................................... 18

JMJ Enters., fnc. v. Vicz Veneto Italz'an Ice, Inc.,
No. 97~0652, 1998 WL 175888 (E.D. Pa. Apr. 15, 1998) .............................................. 16

Kannankeril v. Termim`x In!m., Inc.,
128 F,3d 802 (3d Cir. 1997) .................................................................................. 9

Karlo v. Pft!sburgh Glass Works, LLC,
849 F.3d 61, 81 (3d Cir. 2017) .............................................................................. 12

Legendary Art, LLC v. Godard,
No. 11~0674, 2012 WL 3550040 (E.D. Pa. Aug. 17, 2012) ............................................ 28

Main St. Mortg., Inc. v. Maz'n St. Banco."p., Inc.,
158 F.Supp.2d 510 (E.D. Pa. 2001) ........................................................................ 27

Malletier v. Dooney & Bow‘ke, Inc.,
525 F.Supp. 2d 558 (S.D. N.Y. 2007) ..................................................................... 28

McLeod v. Dollar Genercrl,
No. 13-3113, 2014 WL 463492 (E.D. Pa. Sept. 16, 2014) ............................................. 28

iv

Montgome)'y v. Mtsubishi Motors Co)jp.,
No. 04-3234, 2006 U.S. Dist. LEX`[S 28936 (E.D. Pa. May 12, 2006) ............................ 9, 24

Mountbatten Sur. Co. v. AFNK Inc.,
2000 U.S. Dist. LEXIS 4601(E.D- Pa. Apr. 11, 2000) .................................................. 25

Packgen v. Ber.'y Plastz'cs Corp. ,
847 F.3cl 80, 87 (15t Cir. 2017) ..................................... . ................................... 20, 25

Pineda v. For‘d Motor Co.,
520 F.3d 237 (3cl Cir. 2008) ............................................................................. 9, 12

Playtex Prods., Inc. v. P&G,
2004 U.S. Dist. LEXIS 14084, (S.D.N.Y. July 26, 2004) .............................................. 27

Robert Bflfet Pronwtions, Inc. v. IMI Cornelius, Inc.,
No. 95-1376, 1998 U.S. Dist. LEXIS 4235 (E.D. Pa. Apr. 1, 1998) .............................. 14, 24

Schnez'der ex. Rel Estate ofSchneider v. Frz'ed,
320 F.3d 396 (3d Cir. 2003) .................................................................................. 9

Scully v. US WATS, Inc.,
238 F.sd 497 (3d cir. 2001) ................................................................................. 18

Sec. & Data Teclzs.. Inc. v. Sch. Dz'.s't. OfPhila.,
No. 12-2393, 2016 U.S. Dist LEXIS 175584 (E.D. Pa. Dec. 20, 2016) .............................. 25

Stecyk v. Bell Helicopter Textron,
295 F.3d 408, 414 (3’d Cir 2002) ........................................................................... 14

.S'!erling v. RedevelopmentAuthorz'ty of the Cin of th'ladelp»hz'a,
836 F.Supp. 2d 251 (E.D. Pa. 2011) ....................................................................... 16

Toral Control, Inc. v. Danaher Corp.,
338 F.supp. 28 566, 570 (E.D. Pa. 2004) ................................................................. 14

Tormem'a v. Fl'r.s't Investors Realty Co.,
251 F.3d 128, 135 (3d Cir. 2000) ........................................................................... 14

Vapco, Inc. v. Perj’izcta Prods.,
No. 10-CV-399, 2011 U.S. Dist. LEXIS 161926 (M.D. Fla. May 5, 2011) .......................... 13

Waldo.'fv. Shuta,
142 1138 601 (3“' Cir.1998) ................................................................................. 10

Wonderland Nz!r.s‘erygood.s' Co. v. Thorley Indu.s, LLC,

2013 U.S. Dist. LEXIS 171399 (W.D. Pa. Dec. 5, 2013) ............................................... 27
ZFMerz'tor LLC v. Earon Co!p.,

646 F.Supp. 2d 663 (D.Del. 2009) ..................................................................... 16, 22
Rules

Fed. R. Evid 702 ................................................................................. 8, 9, 13, 149

Fed. R. Evid. 702 advisory committee '.s' note to 2000 amendment

Vi

INTRODUCTION

Honeywell’s filing is a cross-examination masquerading as a Daubert Motion,
Honeywell does not, in any meaningful way, challenge Schert’s methodology - how could it
when its own expelt, Mr. Baturka (“Baturka”), adopted not only Scherfs methodology but also
the same four damages categories and then proceeded to opine to a reasonable degree of
professional certainty that UAS suffered millions of dollars in damages Instead, Honeywell
devotes page after page taking issue with the assumptions/inputs used in the rnethodolo§_,,'yl All of
which may well be appropriate for cross-examination at trial but none of which renders Scherf’s
methodology unreliable and/or his testimony inadmissible

Furthennore, Honeywell repeatedly claims Scherf is offering opinions that he simply is
not offering. Scherf assumed liability and, as all damages experts are required to do, is offering
an opinion as to causation from a damages’ perspective based on his analysis lt is perfectly
appropriate for him to do so. This attack on Scherf is not only unfounded but also odd as
I-Ioneywell has not moved on causation grounds in its Motion for Sumrnary Judgment.
Honeywell has admitted that the jury will decide whether Honeywell’s breach caused (from a
legal perspective) the damages calculated and opined to not only by Scherf but also by Baturlca_
If the jury finds liability it will presumably arrive at a damages figure somewhere between
Baturl<a’s $5.1 million and Scherf’s $15.5 million after considering the facts established at trial
and the testimony of each side’s experts

Honeywell’s other arguments have even less merit. lt is`undeniable that Scherf is
qualified to render the opinions set forth in his report. Scherf has an impressive educational and
credentialed background, decades of experience as a valuation/economic damages expert and has

been qualified as a damages’ expert numerous times in both state and federal courts. Finally, a

l

data issue was identified during the expert discovery phase and Scherf has issued an Updated
Expert Repolt. This is no different from what Baturka did earlier in this case upon UAS
identifying an issue With the data he had employed The Updated Expert Report reduces Schclf's
damages calculations from $16,619,714 to 815,498,122. This adjustment is driven by a change in
the data, not methodology, and thus offers no basis for exclusion Honeywell’s Motion must be
denied in its entirety.
STEPHEN SCHERF’S EXPERT REPORT

Scherf was engaged to determine the economic damages sustained by UAS as a result of
an alleged breach of contract by l-loneywell, Scherf Expert Report Updated as of February 28,
2019 (“ScherfUp. Rep.”) at l.l Scherf’s analysis and opinion assumed that I-Ioneywell and UAS
entered into the lntegration Agreement (defined in the Complaint) and Honeywell breached on
September 22, 2014. Scherf Up. Rep at 1 and 7. Scherf did not form or provide an opinion on
liability. Scherf Up. Rep. at 1. Scherf reviewed the deposition transcript (and corresponding
exhibits) of every witness in the case as well as other documents produced during the litigation
Scherf Up. Rep. App. B. Scherf also conducted numerous interviews and meetings with UAS
personnel (including its President Scott Elkins (“Elkins") and its CFO John Christie (“Christie”))
as well as interviewing Michael Barnes (“Barnes”) of Barnes Associates. Scherf Up. Rep. at ti.2
Scherf also obtained and reviewed source material and data from Barnes concerning the security

industry ScherfUp. Rep. App. B.

 

l Scherf has issued an Updated Expert Report as of February 28, 2019. Ex. A (“Scherf Up.
Rep.”) During expert discovery it Was revealed that one spreadsheet relied upon by Scherf
contained some entries that should have been excluded. Also, Scherf’s calculation of the
Ongoing Costs of the Raven Analo g System contained a mathematical error which was
corrected. The text of Scherf"s Updated Expert Report is unchanged With only the exhibits and
calculations of the damage numbers modified Scherf’s Original Report is attached as Ex B.

2 Batu.rka identified Barnes as a leading voice in the alarm industry and a respected consultant to
companies in the industry. Ex. C (“Baturka Rep.”) at p. 4 n. 7 and 8.

2

Scherf did consider causation and mitigation issues, from a damages‘ perspective, to
determine if l-loneywell’s acts were a significant or material factor in contributing to the loss
suffered by UAS. Scherf Up. Rep. at 7. UAS’ damages were calculated in four separate
categories: 1) Loss of Existing UAS Customers; 2) lnability by UAS to Acquire New Custolners;
3) lncreased Cost to UAS to Retain Existing Customers; and 4) lncremental Support Costs on the
Raven Analog Product lncurred by UAS.3 Scherf Up. Rep. at p. 8. Scherf opined, to a reasonable
degree of professional cettainty, that the economic damages to UAS were 815,498,122. Scherf
Up. Report at p. 8.4 Baturka, after explicitly adopting Scherf’s methodology and adjusting
Scherf’s calculations as necessary to reflect the en'ors and inconsistencies he identified, opined to
a reasonable degree of professional certainty, that the amount of lost profits incun'ed as a result
of the alleged breach was between $l,895,550 and $5,175,707.5 Baturka Rep. at pp. 7 -12.

Scherf’s Calculation of Damages Based on Loss of Existing Customers

Assuming the of existence of and breach of the lntegration Agreement, UAS Was left
with a compromised analog product as well as no lP product that it would have and should have
had. UAS was harmed because existing customers: 1) that wished to switch to lP Video, did not
have a competitive product; 2) that were opening new facilities, did not have a product that
allowed them to have analog alongside digital, both managed by a single platform, and 3) were

now more susceptible to marketing of UAS competitors and receptive to seeking competitive

 

3 Baturka calculated damages in these same four categories Baturka Rep. at p 7.

4 Scherf"s Original Report calculated damages in the amount of $16,619,714.

5 Baturka’s original opinion of $2,212,286 and $4,700,840 was changed due to becoming aware
of more accurate data and the fact that he had misunderstood some of the data that had been
produced by UAS. During his deposition, Baturka testified that his opinion was that the damages
to UAS as a result of the alleged breach were between $1,895,550 and $5,175,707. Ex D
(“Baturka Dep.”) at p 119, Ex E (Exhibit 408). Baturka testified any number within his lange
was reasonable Baturka Dep. at p. 56.

bids for systems (decreased customer stickiness). Scherf Up. Rep. at p. 9. 6 UAS lost customers
at a significantly higher rate in the time period after the breach as compared to the time period
before the breach. Scherf Up. Rep. at pp. 9-11.

The loss of existing customers is measured in the security industry by attrition rates.7
Both UAS and the industry at large track both RMR (recurring monthly revenue) as well as
attrition (the rate at which customers leave). Scherf Up. Rep. at p. 9 n. 21. Prior to the alleged
breach in September of 2014, UAS attrition rates were lower than the industry average but then
spiked significantly after the breach and are now above the industry average Scherf Up. Rep. at
p. 10 n. 22.

To calculate the damage to UAS, Scherf analyzed the difference between the attrition
rates in the un~impacted period (z`.e. prior to the breach) and the impacted time periods {’i.e. after
September of 2014) for the entire UAS business as well as the specific UAS l-loneywell video
portion of the business. Scherf Up. Rep. at p. 10. ln addition, Scherf compared the attrition rates
that UAS experienced in its alarm and Honeywell video business in the tin-impacted period and

the impacted time period- Id. These “Before and ARer” and “Yardstick Analysis” are commonly

 

6 Scherf is not offering opinions as to the state of the analog and lP technology or the security
business market in general circa 2014. Various UAS witnesses testified as to the effects of
l-Ioneywell’s decision to unilaterally stop any further development on Phase 3 of the Integration
Agreement including Elkins and Christopher McGurk (“McGurk”). These are factual issues to be
decided by the jury at trial. As set folth inju, damages experts are clearly allowed to rely on the
testimony generated and the documents produced in the litigation for the factual assumptions of
their opinions

7 The attrition rate is measured as the rate or percentage of customers that stop service 'l`he
customer and associated revenue loss are recorded in the month that service stops, and that
revenue loss is measured as that month’s lost revenue (that one month only) regardless of how
many months are remaining on a contract Scherf Up. Rep. at p. 9 n. 18.

accepted methodologies in valuation and damages literature8 Employing this sound and
commonly accepted methodological approach has the effect of cabining damages to the specific
UAS Honeywell video business as that was the business at issue in this case. ld. Futthennore, the
trend in the UAS attrition rate for its video business was compared to the UAS attrition rate for
its alarm business Ia'. This analysis of the attrition rate for the UAS alarm business was
performed to confirm that the increased attrition in the video business was related to the
Honeywell breach as opposed to other potential causes such as increases in UAS attrition rate for
all business lines and other factors affecting the entire UAS business. Id. This analysis showed
that while UAS attrition rates and trends for alarm and video were similar in the non-impacted
period, the attrition rates for the video business increased significantly in the impacted period,
while alarm attrition rates did not. Id. The consistent alarm attrition, that had no change in trend
during the impacted time period, demonstrated that the change in the video attrition rate was due
to l-Ioneywell's breach as opposed to any UAS specific or industry specific reason. Id. Ex. F
(“Scherf Dep.”) at pp. 40-44.

To further isolate the cause of the increased attrition, Scherf examined other potential
factors for the increased attrition rates impacting only the video segment of UAS’ business
during the impacted period that could have caused the difference in attrition rates. Scherf Dep. at
pp. 41-44. Scherf did not identify any other factor that would have caused the discrepancy
between the attrition rates for the video business before and after the assumed breach. Scherf
Dep. at pp- 41-44. Scherf examined information including the annual valuations perfonned by

Barnes in the ordinary course of business and not for purposes of this litigation, which included

 

8 Scherf Up. Rep. at p.10 n. 23. See also Floorgrcrphics, lnc. v. NewsAm. Mktg. In-Store Servs.,
546 F.Supp.2d 155, 172 (D.N.l. 2008).

analysis of economic and industry conditions as well as economic trends in general and
discussed these issues with Barnes. Id.

The Loss of Existing Customers analysis consisted of seven steps: l) Raven analog
customers that UAS lost after the breach were quantified; 2) the remaining contract life for each
lost customer was calculated and the lost Recurring Monthly Revenue (“RMR”) was multiplied
by the remaining months of the contract; 3) the loss was projected out past the end of the cun'ent
contract term to account for an historical expected customer life of 10 years; 4) an attrition rate
of- was applied to the calculation to remove lost R.MR that was caused by factors other than
the assumed breach; 5) future lost RMR was reduced to present value as of the date of the Expert
Report; 6) a discount rate was applied to account for the time value of money and risks
associated with the future stream of RMR; and 7) incremental labor costs necessary to service
the lost R_MR was subtracted ScherfUp. Rep. at 10-11. Applying this methodology, Scherf
calculated the damage to UAS from the Loss of Existing Customers to be $9,518,355. Scherf Up.
Rep. at p.10. Baturka performed the same steps in his analysis Baturka Rep. at pp. 7-9.

Scherf’s Calculation of Damages Based on Loss of New UAS Customers

The assumed breach left UAS without an_ lP product/service and or a competitive IP
product/service from the time of the breach in September of 2014 until October/November of
2017.9 Scherf Up. Rep. at p, ll n. 29. The inability to acquire new customers negatively
impacted UAS’ ability to generate new RMR from video customers during the applicable time
period. Scherf Up. Rep. at p. 12.

The Loss of New UAS Customers analysis entailed the following nine steps: l) An

examination of` the actual growth of new customer RMR from 2008 until 2018 Q3 in both

 

9 Again, Scherf is not offering an opinion on this point. See Footnote 6.

6

absolute dollar terms as well as a percentage of beginning period RMR demonstrated the
negative impact of not having a competitive IP video product; 2) Between 2007 and 2013 the
average annual RMR growth rate, a period that included the great recession, was-aercent
and in 2013 the growth rate was -percent; 3) Scherf assumed that but for the breach, new
customer RMR would have grown at the 2013 annual growth rate during the period 2014-2017;
4) From 2014 to 2017, the difference between this expected new customer R.MR and the actual
UAS new customer RMR was-S) New customer RMR in 2017 was higher than in
2016 and 2018 continues this upward trend; 6) Although the new customer RMR growth has not
returned to pre-2013 levels, Scherf conservativer limited the damage period to 2017; 7) New
customer RMR is recorded as a single month of revenue in the month that the new customer
starts paying without regard to the length of contract and any subsequent renewals; In 2013 a
dollar of RMR revenue was valued at a multiple of - 8) Industry multiples of RMR revenue
range between- over the last 10 years; and 9) The value to UAS of a-loss in new
customer revenue RMR is therefore -and the value for a loss of -in RMR is
therefore_ Scherf Up. Rep. at pp. 12-13.
Re~Investment Costs on Existing Honeywcll Raven Customers

In September of 2014, UAS was forced to seek alternatives other than Honeywell and
this search for alternatives occurred later due to the assumed breach. m Thus, the installed
Honeywell analog products had less value to UAS and its customers due to the breach. Had UAS
known that Honeywell would not perform Phase 3 of the lntegration Agreement, UAS would not
have continued to purchase I-Ioneywell products in the amount it did. Because UAS installed

these Raven analog products, it has and will continue to, incur additional equipment and

 

10 Again, Scherf is not offering an opinion on this point. See Footnote 6.

7

installation costs on certain of its existing customers Scherf Up. Rep at p. 13-14. Scherf
calculated damages in the amount of$138,952 due to the need to replace Honeywell Raven
Analog systems earlier than would have been required if the lntegration Agreement had been
completed ScherfUp. Rep. at pp. 14-15.
Ongoing Support Costs cf the Raven Analog
After the assumed breach, Honeywell stopped future development and product support of
the Raven system. The failure to adequately complete the Integration Agreement caused UAS to
support the Raven analog system with its own staff. Scherf Up. Rep. at pp. 15-16. The damages
in this category are measured by the actual incremental costs incun'ed after September of 2014
that were necessary to support the installed base of Honeywell Raven systems and total
$1,906,270.“ scher Up. Rep. ar p. 16_
ARGUMEN'I`
I. Applicable Legal Standard.
Rule 702 provides:

A witness who is qualified as an expert by knowledge, skill, experience, training, or
education may testify in the form of an opinion or otherwise if:

(a) the expert’s scientific, technical, or other specialized knowledge will help the trier of
fact to understand the evidence or to determine a fact in issue;

(b) the testimony is based on sufficient facts or data;
(c) the testimony is the product of reliable principles and methods; and

(d) the expert has reliany applied the principles and methods to the facts of the case.

 

ll Scherfs Original Report contained a mistake in connection with the calculation of the amounts
for the year 2014. Scherf Dep. pp. 272-275. This error has been corrected and the amount of
damages for this category is now $1,906,270. Scherf Up. Rep at p.16.

8

The Third Circuit has explained that Rule 702 has “three major requirements”: the proffered
witness must: (1) “be an expert, i.e. must be qualitied”; (2) “testify about matters requiring
scientific, technical [,] or specialized knowledge“, and (3) present testimony that “assist[s] the
trier of fact.” fn re Actiq Sales & Mktg Prac!ice.s' Liiig,, No. 07-4492, 2014 U.S. Dist. LEXIS
98441, at ii 8 (E.D. Pa. .luly 21, 2014) (citing Pinedn v. Ford Moior Co., 520 F.3d 237, 244 (3€1
Cir. 2008). Thus, in order to be admitted, an expert’s testimony must demonstrate “qualification,
reliability, and fit.” Id. (citing Sclmeider ex. Rei Estate ofSchneider v. Fried, 320 F.3d 396, 404
(3d Cir. 2003).

Rule 702 has a “liberal policy of admissibility." Cm'dioNet, LLC v. ScottCare Cor;n., No. 12-
2516, 2017 U.S. Dist. LEXIS 173622 at * 7 (E.D. Pa. Oct. 19, 2017) (citing Pinea'a, 520 F.3d at
243 (quoting Kannankeril v. Te)~minix Int)n., Inc., 128 f.3d 802, 806 (3d Cir. 1997)). As such, the
rejection of expert testimony is the exception rather than the rule. Id (citing to Fed. R. Evid. 702
advisory committee ’.s' note to 2000 amendmem.). Exclusion is the exception rather than the rule
because “[v]igorous cross-examination, presentation of contrary evidence, and careful instruction
on the burden of proof are the traditional and appropriate means of attacking shaky but
admissible evidenoe.“ Id. (citing to Fed R. Evid. 702 advisory note to 2000 amendment citing to
Daubert v. Merrell Dow Pharms., Inc., 509 U.S. 579, 596, l 13 S.Ct. 2786, 125 L.Ed. 2d 469
(1993)).

II. Scherf is Undeniably Qualificd to Offer the Opinions Expresscd in His Report.

Scherf is undoubtedly qualified to offer the opinions set forth in his Updated Expert Report.
To determine whether the witness is qualified as an expert, requires a witness to have
“specialized knowledge” about the area of the proposed testimony. Montgomery v. Mitsubishi

Moiors Corp., No. 04-3234, 2006 U.S. Dist. LEXIS 28936 at =‘”' 12 (E.D. Pa. May 12, 2006)

(citing Eicock v. Kmart Corp., 233 F.3d 734, 741 (3d Cir. 2000)). The basis of such knowledge
may include “practical experience as well as academic training and credentials.” Ict'. This
requirement has been interpreted liberally to encompass “a broad range of knowledge, skills and
training. Id. (quoting Waldoifv. Si'mta, 142 F.3d 601 (B'd Cir.1998)).

Scherf has a B.B.A. in Accounting, a Master of Science in Finance and an Advanced
Professional Certificate in Taxation and holds numerous certifications Scherf Up. Rep Appendix
A. '2 Furthermore, Scherf has taught for the American lnstitute of Certified Public Accountants,
the National Association of Certified Valuators and Analysts and has presented at numerous
conferences on topics including Advanced Valuation Applications and Models and Damages. Ia’.
Based on his qualifications, education, and experience Scherf has been qualified as a damages’
expert and testified at trial concerning lost profits and other forms of economic damages in
numerous cases in the United States District Court for the Eastern District of Pennsylvania, the
Court of Chancery in the State of Delaware as well as various Pennsylvania and New Jersey
State Courts. fit

Scherf was engaged to provide an expert opinion on the economic damages sustained by
UAS as a result of an alleged breach of contract. He will testify that the economic damages
sustained by UAS are $15,498,122. Economic damages in the form of lost profits and
incremental costs etc., clearly falls within ScherPS qualifications, education and experience

Scherf is not offering an opinion as to liability (he assumed liability) and states explicitly that he

 

12 Scherf is: 1) a Certifred Public Accountant (CPA), 2) Accredited in Business Valuation from
the AICPA (ABV), 3) Certified in Financial Forensics from the AICPA (CFP), 4) a Charter
Global Management Accountant designation supported by the AICPA (CGMA), 5) a Certitied
Internal Control Auditor from Association for Internal Controls (CICA), 6) a Certitied
lnsolvency and Restructuring from Advisory from the AIRA (CIRA), 7) a Ceitified Turnaround
Professional from Turnaround Management association (CTP) and 8) a Certifred Valuation
Analyst from National Association of Certit`red Valuators and Analysts (CVA). Ia'.

10

formed no opinions on liability. Scherf Up. Rep. at p.l. As all damages’ experts are required,
Scherf did consider causation and mitigation issues, from a damages’ perspective, in order to
determine if Honeywell’s acts were a significant or material factor in contributing to the loss
suffered by UAS. Scherf Up. Rep. at p. 7. '3 Scherf testified during his deposition that he has and
will offer the opinion that based on his analysis the Honeywell breach led to the loss of UAS
customers Scherf Dep. at pp. 40-44 (emphasis added). Based on his education, qualifications
and experience, Scherf is clearly qualified to do so. See Floorgruphics, Inc. v. News Am. Mktg.
In-Store Ser“vs., 546 F.Supp.2d 155, 167-68 (D.N.J. 2008) (Numerous cases within our circuit
have held that an expert opining on a general matter is not required to have experience that is
narrowly tailored to the specific industry in question) and Consrellation NewEnergy, lrrc. v.
Powerweb, Inc., No. 02-2733, 2004 U.S. Dist. LEXIS 32083 at f pp. 4-6 (E.D. Pa. Aug. 19,
2004) (While not specialized in accounting for the energy industry as such, an accountant was

sufficiently qualified to make the damages estimate contained in his report)."

 

13 Scherf is not opining that the assumed breach left UAS with “a compromised analog product”
and no IP Video product to offer to existing customers “that wished to switch to IP Video" or
who “were opening new facilities” and wanted “to have analog alongside digital, both managed
by a single platform” or why video surveillance customers terminate in the first place and why
potential customers might avoid UAS’s technology. Hon. Dau. Mot. at pp. 2-4. Those are facts
(which presumably will be disputed by I-Ioneywell at trial and not before as l-Ioneywell has not
moved for Summary Iudgment on causation) that UAS witnesses such as Elkins and McGurk
wi11 testify to at trial.

14 Only once in the last 15 years was Scherf fully excluded as an expert In Roserrberg v. DVI
Receivcrbles, XIi/§ LLC, 2012 U.S. Dist LEXIS 196857 (S.D. Fla. Dec. 18, 2012) the court ruled
Scherf Was unable to “Set forth the facts" or even “disclose the methodology” that he relied on in
reaching his conclusions, nor was he able to quantify damages “within a reasonable degree of
professional certainty.” However, it is important to note that the Plaintiff failed to respond to the
motion and Scherf was not aware of the motion until after it was granted In another case, Out-A-
Sight Pet Comainment, Inc v. Rnciio Sys. Corp., 2004 U.S. Dist. LEXIS 13256 (E.D. Pa. July 9,
2004), ScherPs testimony was limited, but he testified as an expert at trial. There the issue was
the lack of underlying information due to the startup nature of the business Her'e UAS is a
mature business with historical operations on which Scherf can rely.

11

III. ScherPs Methodology in Calculating Damages from the Loss of Existing
Customers is Reliable and No Basr`s Exists to Excludc His Tcstimony.

The Third Circuit has interpreted the reliability requirement “to mean that ‘an expert’s
testimony is admissible so long as the process or technique the expert used in formulating the
opinion is reliable.”’ fn re Actiq at "‘ 15 (cir‘ing to Pinea’a, 520 F.3d at 244 (qzrorirrg in re Paoli,
35 F.3d at 742.)). In determining whether to admit expert testimony under Rule 702 the focus
“must be solely on principles and methodology, not on the conclusions they generate.”
CardioNet at * 20 (citing to Daube."t, 509 U,S. at 595). An expert’s opinion is reliable under
Rule 702 if it is based on “good grounds,” that is, if it based on the methods and procedures of
science. Id. (cfring to fn re Paoli R.R. and PCB Litig., 35 F.3d 717, 744 (3d Cir. 1994)).

The Third Circuit has consistently cautioned that the reliability standard is “not that high”
and is “lower than the merits standard of correctness.” Karlo v. Pir‘tsbw'gir Glass Wo)'ks', LLC,
849 F.3d 61, 81 (3d Cir. 2017). The proponent of expert testimony does not “have to prove their
case twice - they do not have to demonstrate to the judge by a preponderance of the evidence
that the assessments of their experts are correct, they only have to demonstrate by a
preponderance of evidence that their opinions are reliable.” fn re DVI, Inc. Secs. Litig., No. 03-
5336, 2013 U.S. Dist LEXIS 164199 at ”‘ 22 (E.D. Pa. Nov. 18, 2013) (ciiing to fn re Paoli R.R.
Yard PCB Litig., 35 F.3d at 744)). Finally, the Federal Rules of Evidence “embody a strong and
undeniable preference for admitting any evidence having some potential for assisting the trier of
fact and for dealing with the risk of error through the adversary process.” Cara'ioNer‘ at p. 20

(citing to DeLuca v. Mer)'ell Dow Pharnr., Inc., 911 F.2d 941, 956 (3d Cir. 1990).

12

I-loneywell sets forth four arguments attacking Scherf’s methodology calculating damages
for the Loss of Existing UAS Customers. '5 While Honeywell and its counsel dispute Scherfs
methodology, the damages expert engaged by I-Ioneywell did not. Baturl<a explicitly adopted
Scherf’s methodology and then, after making adjustments as necessary to reflect the errors and
inconsistencies he had identified, Baturka opined to a reasonable degree of professional certainty
that the amount of lost profit incurred by UAS as a result of the alleged breach was between
$1,895,550 and $5,175,707.16 This was Baturka determining the amount of but for damages that
would place UAS in the same position it would have been but for the unexpected act (i.e. the
breach by I-Ioneywell). Baturka Dep. at pp. 69-70. Honeywell cannot now run away from the
opinion of its own expert The jury must be allowed to hear from Scherf and Baturka and decide
whether the damages to UAS are $5,175,707, 815,498,122, or a number in between See Vcrpco,
Inc. v. Pery’ccr‘cz Prods., No. 10-CV-399, 2011 U.S. Dist. LEXIS 161926 at * 3-4 (M.D. Fla. May
5, 2011) (Defendant’s own experts agree with the methodology and opined only that Plaintiff’s
expert methodology was over simplified and!or overstated, not incorrect or unreliable.)

A) Scher°f’s Use of a "_[`en-Year Average life of a UAS Customer'
does not Render the Methodologv Unrcliable
Federal courts applying the standards established by Rule 702 and 703 have permitted
damages experts to make assumptions of fact necessary to render a sound opinion, so long as
such assumptions have a reasonable basis in the available record and are disclosed to the finder
of fact. Brill v. Maranciolcr, 540 F.Supp. 2d 563, 568 (E.D. Pa. 2008). Courts have admitted

expert testimony that incorporates or relies on an evaluation or interpretation of the record on the

 

[5 I-Ion. Dau. Mot. at pp. 5-19. While included under the heading of Scherf`s methodology, it
seems clear Honeywell’s arguments are directed at the assumptionsf inputs for the analysis as
opposed to the methodology itself.

l See Footnote 5.

grounds that it is the role of the expert to “assist the trier of fact to understand the facts already in
the record.” Ici. (cir‘ing to Total Conn'ol, Inc. v. Danaher Corp., 338 F.Supp. 2d 566, 570 (E.D.
Pa. 2004).

The Third Circuit has held that “some factual basis” for an expert’s testimony is
sufficient to meet the “foundational requirement” for admissibility of expert testimony under the
F ederal Rules of Evidence. Breedlove v. CSX Ii‘rmsp., Irrc. (In re Asbestos Procfs Lz'ab. Lilig),
No. 09-cv-75120, 2011 U.S. Dist LEXIS 13087 at 7 (E.D. Pa. Feb. 10, 2011) (citing Stecyic v.
Bei! Helicopter Tcxi)'on, 295 F.3d 408, 414, 415 n.3 (3'd Cir 2002)). An expert is not required to
base his or her opinion on independent data collection orfield research. Rather, the question is
whether the expert’s data is of the type reasonably relied upon by experts in the particular field in
forming opinions or inferences upon a subject, and whether there are good grounds to rely on
this data to draw the conclusion reached by the expert. Id. at ““ 7~8 (citing to Joasma v. Sheli Oil,
Co., 412 F.3d 501, 514 (3d Cir 2005)).

This evaluation of the record includes reliance on information provided by the party who
hired the expert; experts are not required to “eschew reliance on a [party’s] account of factual
events that the experts themselves did not observe.” Brill at p. 568 (ciiing to Tormenia v. Firsf
Invesrors Reaily Co., 251 F.Bd 128, 135 (3d Cir. 2000); Roberi Biilet Fronrotions, Inc. v. !MI
Cornelirrs, Irrc., No. 95-1376, 1998 U.S. Dist. LEXIS 4235, at ""12-13 (E.D. Pa. Apr. l, 1998]
(denying motion to exclude testimony of damages expert who “interviewed [the client] and
reviewed documents produced in the course of this litigation").

Here, Honeywell devotes six pages to attacking the use of a ten-year average life cfa

UAS customer as in input in the Loss of Existing UAS Customer analysis 17 This input is

 

17 Baturka adopts the 10-year average life and -attrition rate. Baturka Rep. Exhibit 111A.
14

necessary for the calculation and could not and does not render the methodology unreliable To
perform the analysis, it was necessary to include an input for how long the average customer
stays with UAS. Scherf Up. Rep. at p- lO. To derive this assumptiorrfirrl:nrt,18 Scherf had multiple
conversations with the two people most knowledgeable at UAS - Elkins and McGurk - as to the
proper input for the average life of a UAS customer. Both informed Scherf that the average was
in excess often years. Scherff Up. Rep. at pp. 10-11, ScherfDep. at pp. 73-78. Scherf also
consulted with Barnes, the industry expert cited to and relied upon by Baturlca, as to the average
life of a customer in the industry and was informed it was seven to ten years. Scherf Dep. at p.
74. Scherf also reviewed data produced in the case to confirm that this 10-year average life cfa
customer Was a reasonable assumption. Scherf Dep at pp. 74-82. Given that the data set was only
lost customers (and thus excluded all current customers) and artificially assigned a 1999 start
date for all those customers who had started with UAS prior to 1999 (thus understating the length
of the relationship between UAS and its longest serving customers), Scherf was comfortable
employing a lO-year average life of a customer in his analysis ScherfDep at pp. 74-78.

Scherf has done nothing more than what every expert does in every case. To perform the
analysis, an average life of a UAS customer was required. The ten-year average is not the
“lynchpin” of the damages model but rather only one input. To derive this input, Scherf talked to
the people most knowledgeable at UAS (its President and Head of Sales), talked to a well-
respected industry expert and reviewed data compilations that were of such a nature that simply

calculating the average would not be appropriate due to the inherent data limitations that by

 

13 Scherf is not opining as to the average life cfa UAS customer. Elkins and McGurl< will testify
at trial as to the average life of a UAS customer.

15

definition would understate the average.19 it was clearly appropriate for Scherf to have done So
and this does not render his methodology unreliable See Aclr‘ve Vz'deo Nerworks, Inc. v. Verr'zorr
Comnruns., Inc., 694 F.3d 1312, 1333 (Fed. Cir. 2012) (Defendant’s disagreements are with the
conclusions reached by Plaintiff"s expert and the factual assumptions and considerations
underlying those conclusions not his methodology These disagreements go the weight to be
afforded the testimony and not its admissibilitng fn re Mushroom Dr`recr' Pw'c.~’mser Antfl‘rirst
Lr'tig., No-06-0620, 2015 U.S. Dist. LEXIS 120892 at ’~‘ 29-30 (E.D. Pa. July 29, 2015) (most
contentions that expert’s assumptions are unfounded go to the wei ght, not the admissibility, of
the testimony and as a general rule the factual basis of an expert opinion goes to the credibility of

the testimony not the admissibility.(intemal citations omitted)).20

 

19 Baturka’s approach to calculating the average life of a UAS customer, in his calculation for the
lower rangeJ shows the fallacy of simply taking an average of the entries on Exhibit 58.
Baturka’s average of 5.4 was derived by excluding those customers with a start date of 1999
(thus excluding every customer whose duration was potentially understated) and then averaging
the remaining entries which are only customers who have left UAS. Baturlca Rep. at p. 10 n. 29.
20 The cases cited by Honeywell are far afield and inapplicable to the situation presented here. 1n
fact, they almost all concern revenue projections as opposed to other factually based inputs. In
ZFMeritor LLC v. Ecrton Co)'p., 646 F.Supp. 2d 663, 667 (D.Del. 2009), the court excluded an
expert where the core of his damages analysis was a one page estimate from a business plan
prepared for a business formed within the year who source was both unknown to, and untested
by the expert that produced damages in the range of $606 to $824 million. Id at pp. 667-668. In
Ster‘lz’ng v. RedevelopnrentAuthor'EIy of the City ofPirilaclelphia, 836 F.Supp. 2d 251 (E.D. Pa.
2011), the court excluded an expert because the revenue projections were based on nothing more
than optimistic speculation Id. at p. 273. In Beny'amr'n v. Peter ’s Fm'm Condo. Owner‘s Ass 'n,
820 F.2d 640 (3d Cir. 1987) the expert relied on the plaintiffs own personal belief as to his
future earning capabilities in JMJEnters., Inc. v. Vr'n Veneto Ilalz`an Ice, Inc., No. 97-0652, 1998
WL 175888 (E.D. Pa. Apr. 15, 1998) the expert used one and a half years of actual data
(ignoring one year of data he did not find part of the trend) to project sales for a ten-year period
and did nothing to bridge the gap between actual sales and projected sales. Id. at * 7-8. Here, the
average life of a UAS customer is one input. The core of the methodology involved the review
and analysis of thousands of lines of data related to lost RMR. Ftu'thermore, the 10-year average
life of a customer input was derived by obtaining the information from those at UAS who knew
the average life of a customer, consultation with an industry expert and the review of data
produced during the litigation While Honeywell is free to contest the average life of a UAS
customer input through cross-examination and their own expert (as they have done arriving at the

16

B) Scherf’s Methodology Accounts for the Loss of Customers Unrelated to the
Honeywell Breach Through the Application of Historical Attriticn Rates and
Excludes Other Factors from a Damages Pcrsnective

After quantifying the amount of RMR lost by customer after the assumed breach,
multiplying that lost RMR by the remaining months for each customer and applying a 10- year
average life per customer, Scherf applied an attrition rate of_to remove lost RMR
that was caused by factors other than the assumed breach. Scherf Up. Rep. at p. 11, Scherf Dep.
at pp. 56, 1 10-114, 121 -122. This -attrition rate was UAS’ historical attrition rate due to
factors such as customers changing vendor's, dropping service and going out of business Scherf
Up. Rep. at 11, ScherfDep. at p. 51.zf The application of UAS’ historical attrition rate was
required to remove from the damages calculation customers lost due to factors unrelated to the
assumed breach. Scherf Up. Rep. at p. 11, Scherf Dep. at pp. 40-44. Furthennore, prior to the
assumed breach, UAS’ attrition rate was lower than the industry average but after the assumed
breach it rose to above the industry average ScherfUp. Rep. at p. 10.

Honeywell is just wrong that Scherf did not account for non-Honeywell related
terminations and that his analysis assumes all customers who left did so because of Honeywell.
Scherf built his analysis from the ground up by requesting and receiving by RMR line every
I-Ioneywell Raven analog customer Who was lost after the breach. Scherf Up. Rep. at pp. 8-11,
Exhibit 2, Scherf Dep. at pp. 103-4, 110-116. Scherf could conceivably have done the analysis

on a gross basis and not done a line-by-line customer by customer analysis to isolate the lost

RMR, but he can hardly be faulted for requesting and employing more granular data in his

 

figure of 5.4 years in Baturka’s lower damage scenario) the use of a IO-year average life cfa
customer does not render the methodology unreliable

2' Baturka applied a historical attrition rate of -and- in his calculations Baturka Rep. at
pp. 8- 9. Again, any difference between the historical attrition rate applied by the two experts
goes to the credibility/weight not the reliability of the methodology and admissibility

17

analysis Id. Once Scherf obtained the totality of lost RMR after the breach on a line-by-linc
customer by customer basis, he removed the historical attrition rate of-from each individual
customer RMR line to account for the amount of RMR that UAS would have expected to lose
due to normal attrition. Id. Again, Scherf could havejust tallied the lost RMR, arrived at the total
and then applied the-historical attrition to remove the non-Honeywell related terminations
Icz'.?'2 But doing it on a line-by-iine, customer by customer RMR basis leads to a more refined
analysis and employs more granular data but arrives at the same result. Id. This was clearly an
appropriate methodological approach23 to remove the effect of normal attrition from those
customers lost after the breach and thus isolate the lost RMR as a result of the assumed breach.
ScherfDep. at pp. 103-4, l 10-116.

The fallacy in Honeywell’s approach is its misunderstanding of recovering lost profits
under Pennsylvania law. In meeting her burden of proof for lost profits, a plaintiff is required
only to provide the fact finder with a reasonable amount of information so as to enable the fact
finder to fairly estimate damages without engaging in speculation, and damages need not be
proved with mathematical certainty. Bolus v. United Penrr Barrlc, 525 A.2d 1215, 1226 (Pa.
1987). A claim for lost profits need only be supported by a reasonable basis for calculation
Jarrres Cor'p v. North Allegheny School District, 938 A.2d. 474, 494 (Pa. Comrnw. Ct. 2007). In
assessing damages particularly for lost profits, courts recognize the inevitability of some
imprecision in the proof and note that certainty as to amount of damages is not required,
particularly when it is the defendant’s breach that has made such imprecision unavoidable Scully

v. Us WA'nS; lnc., 233 F.sd 497, 515 radcir-. 2001).

 

22 This is how Baturka performed one of his analyses Baturka Rep. at 9-10, Exhibit IIIB.
23 Baturka adopted this same methodological approach Baturka Rep. at Exhibit IIIA.

18

Here Scherf has used the available information and data to arrive at a calculation of UAS’
lost profits24 He obtained granular level data, examined and considered that data, used his
expertise and applied an appropriate methodology to control for normal attrition to isolate the
lost RMR due to the assumed breach. This clearly passes muster under both Dnubert and
Pennsylvania law concerning the recovery of lost profits

Furthermore, Honeywell completely ignores the various other steps taken by Scherfto
isolate the effects of the assumed breach. Scherf analyzed the difference between the attrition
rates in the un-impacted and the impacted time periods for the entire UAS business as well as the
specific UAS Honeywell video business ScherfUp Rep. at p. 10. The trend in the UAS attrition
rate for its video business was compared to the UAS attrition rate for UAS’ alarm business
Scherf Up. Rep. at p. 10. This comparison was performed to confirm that the increased attrition
in the video business was related to the assumed breach and to rule out other potential causes
such as company-wide issues or industry issues Scherf Up. Rep. at p. 10. This analysis
demonstrated that the assumed breach affected the video business and while the attrition rates
and trends for alarm and video were similar in the non-impacted period, attrition in the video
business increased in the impacted period while alarm did not. ScherfUp. Rep. at p. 10, Scherf
Dep. at pp. 40-44. Ftuthermore, Scherf looked at available informationJ including the annual
valuations performed by Barnes, which included analysis of economic and industry conditions as
well as other economic trends and conditions ScherfDep. at pp. 40-44.

After reviewing, analyzing, and comparing the differences between the attrition rate

trends for the un-impacted and impacted periods for UAS as a whole, UAS’ video business and

 

24 I-Ioneywell complains that Scherf did not credit certain documents produced during the
litigation Hon. Dau. Mot. at pp. 11-12. Scherf can hardly be blamed for doing so when
Honeywell’s own expert decided not to factor them into his calculation due to their lack of
accuracy. Baturka Rep. p. 9 n. 23.

19

UAS’ alarm business and reviewing and analyzing economic and industry conditions Scher'fwas
unable to identify any other factor to explain the discrepancy other than the assumed breaclr.
ScherfDep. at pp. 41~44. Based on this extensive review of data and information coupled with
Scherf’s extensive valuation and damages experience, he will opine that, based on his analysis
the assumed breach led to the loss of customers Scherf Dep. at pp. 40-44. No basis exists to
exclude Scherf’s testimony. See Floorgraphics at pp. 171-174 (The “before and after” method is
recognized by experts in the field as an acceptable method to calculate lost profits, and where the
experts analysis is based on the actual change in the Plaintiff’s business it is admissible, even
where later adjustments to the underlying assumptions may be required.); Packgerr v. Berry
Plastics Corp., 847 F-3d 80, 87 (l51 Cir. 2017) (Expert is not required to eliminate every possible
other cause and the fact that several causes might remain uneliminated only goes to the accuracy
of the conclusion, not the soundness of the methodology); Cwnmr'ns v. Standard Regi.s'r‘er Co.,
265 F.3d 56, 65 (lSt Cir. 2001) (affirming admission of damages expert’s testimony because
“using specific variables would have resulted in a lower, and perhaps more accurate,

tigure. , .whatever shortcomings existed in [the expert’s] calculations went to weight, not the
admissibility, of the testimony”); Conwood Co., L,P. v. U.S. Tobacco Co., 290 F.3d 768, 794 (6th
Cir. 2002) (In any event, in order to be admissible on the issue ofcausation, an expert’s
testimony need not eliminate all other possible causes of the injury).

C) Any Data Discrepancics Have Been Rectified and Scherf’s Updated Ii`,xpert
Report Emnlovs the Same Methodologv

Dur'ing Scherf’s deposition it was revealed that there may have been some discrepancies
in the data. Scherf Dep. at pp. 107-108, 161-163. Scherf lrad understood that Exhibit 58 (an excel
spreadsheet bates numbered UAS-HC-OOOOS'/'OS.I (suppcrt)) which was the source document for

Scher'f‘s Exhibit 2) contained only I-Ioneywell Raven units Ex. G (Exhibit 58). Scherf then

20

excluded alarm customers as well as customers that left UAS before 10/2014. Scherf Up. Rep. at
p. 10 n. 25. The-UAS Raven customers that had been customers for more than 10 years and
left after 10/2014 were also excluded from the calculation due to the l(l-year customer
assumption Scherf Up. Rep. at p. 10 n. 25. The remaining customers were included in Exhibit 2
and utilized in the Loss of Existing UAS Customers analysis

Following Scherf’s deposition it was determined that there were indeed non-Honeywell
units included in Exlribit 58 and by extension Exhibit 2. Ex. l-I Affidavit of John Christie
(“Cl'rristie Aff.”) at 11 13, During the initial data pull that lead to the generation ofExhibit 58,
some non-Honeywell units were inadvertently included Christie Aff. at 1[ 14. The data included
in Exhibit 58 was re-examined. Christie Aff. at1[ 15. A review of each and every account on
Exhibit 58 that was used in Schert’S Exhr`bit 2 was performed Christie Aff. at ‘|] 16. The data in
Exhibit 58 that formed the basis for Scherf"s Exhibit 2 was then compared to Exlribit 281 and
any customers identified that did not have Honeywell Raven units Were relabeled. Christie Aff.
at 1[ 17. Then the remaining balance of accounts that did not cross references to Exhibit 281 were
manually examined to confirm they were Honeywell Raven units Christie Aff. at 11 18. Any units
that were non~Honeywell were identified as such in the data set. Christie Af`f. at 11 19. After
conducting this review based on the books and records of the company and the best available
information, any non-Honeywell units have been identified as such in the data set. Christie Aff.
at 1[ 20. Scherf then used the updated spreadsheet to generate Exhibit 2 for his Updated Expert

Report removing the non-Honeywell units from his analysis25

 

35 The criticisms set forth on p. 15 of Hon. Dau. Mct. flow from a fundamental misunderstanding
of the data as opposed to any issues with the data itself. The data for Exhibit 281 (Ex. I (“Exhibit
281”)) and Exhibit 58 was drawn from different sources because it is meant to represent two
different things Christie Aff. at ‘\l 6. Per Honeywell’s r'equest, Exhibit 281 was organized by
installation of machine per customer per location. Christie Aff. at‘|| 8. Exhibit 58 (and by

21

Based on the revised data and revised Exhibit 2, Scherf issued his Updated Expert
Report. Scherf has not modified his methodology but rather simply employed the revised data
that produced a reduced damages number of $15,498,122 as opposed to 816,619,714. ln fact, this
is exactly what Baturl<a did when modifying his opinion earlier in this same case. Thus, UAS
requests that Scherf be allowed to amend his expert report (just as Baturka did) utilizing the
revised data. See ZF Merr`!or, LLC v. Eaton Corporarr'on, 696 F.3d 254, 295-300 (3“' Cir. 2012)
(iinding an abuse of discretion where the expert was not permitted to submit alternative damage
calculations given the critical nature of the evidence and the consequences if permission to
amend is denied.).

D) Scherf’s Expense Deduction is Warranted and Fullv Sum)ortcd

Both parties and both experts agree it is appropriate to deduct incremental costs that
would have been necessary for UAS to service the customers that were lost due to the alleged
breach scherr deducted -nd sarm~ka deducted-ax J. (“scrrerr Reburrar
Rep.”) at p. 4. To arrive at his incremental cost calculation, Scherf ascertained the number of
additional people who would have been required to service the customers who were lost due to

the alleged breach. Scherf Up. Rep. p. ll, Scherf Dep. pp. 123-128. To arrive at the _

 

extension Scherf’s Exhibit 2) was organized by RMR line per customer per location. Christie
Aff. at '|] 7. UAS has-different potential RMR lines it charges to its customers Christie Aff. at
1[ 9. Thus, if a customer had 2 RMR lines (r'.e. Raven Support and Raven Lease) that customer
would appear once on Exhibit 281 but twice on Exhibit 58 (and by extension Scherf’s Exhibit 2).
Clrristie Aff. at 11 10. If a customer had 3 RMR lines (r'.e. Raven Support, Raven Lease and Raven
Watchdog) that customer would appear once on Exhibit 281 but 3 times on Exhibit 58 (and by
extension Scherf` s Exhibit 2). Christie Aff. at ‘[[ 10. Thus, it is perfectly logical that Scherfs
Exhibit 2 contained _ but Exhibit 281 contains only-

hat ceased generating revenue during the damages period. l-Ioneywell is
attempting to compare apples and oranges without understanding the differences between the
data contained in Exhibit 281 as opposed to Exhibit 58 (and by extension Scherf's Exhibit 2).
Therefore, the arguments set forth on page 15 of I-Ion. Dau. Mot. are meritless

22

Scherf used a-fully loaded cost per person starting every six months after 2015. Scherf
Up. Rep. at p. l 1, Scher'fDep at pp. 123-128.

This was not some number picked out of thin air. Scherf, as is typical, standard and
appropriate methodology, interviewed the people at UAS most familiar with these costs, which
in this particular instance consisted entirely of additional people necessary to generate the
revenues lost. Scherf Up. Rep. at p. ll, Scherf Rebuttal Rep. at p. 4, Scherf Dep at pp. 123-128.
Scherf examined the central station and the Raven Departments at UAS’s physical location, and
it was clear that the only incremental costs required were the additional people necessary to
service the lost customers ScherfDep. at pp. 125-126. Fur'thermore, Scherf had information as
to certain people in the Raven department and the figures lined up for the additional people
necessary to service the lost customers and Scherf was comfortable -per person was the
appropriate number- Scherf Dep. at p. 128.

Again, Scherf has done what every expert does in every case. His Loss of Existing
Customers analysis requires an input for incremental costs To ascertain that input, Scherff
interviewed the people most knowledgeable at UAS as to what incremental costs would have
been incurred lt was not possible to precisely calculate a number as UAS did not employ these
people to service these lost customers Scherff is not opining as to the exact dollar amount of the
incremental costs that would have been incurred Rather, UAS witnesses will testify at trial as to
the incremental costs that would have been required to service the lost customers thus supplying
the input necessary for the analysis

No basis exists to exclude Scherf"s testimony as damages experts are explicitly allowed
to rely upon information provided by their clients and are not required to eschew reliance on

their clients account of factual events that the experts themselves did not observe Brr`l! at p. 568,

Br`ller at * 12-13 (denying motion to exclude testimony of damages expert who interviewed [the
client], and reviewed documents produced in the course of this litigation); Montgomery v.
Mtsubr'shr' at pp. 19-20 (because the accuracy of the data utilized by the expert witness is a
matter that thejury, as fact finder in the case, is capable of considering, there is no basis to
exclude the expert witness’ report or testimony on the grounds that the information is not
reliable).

IV. Scherf’s Metlrodology in Calculating Damages from the Loss of New UAS
Customers is Reliable and No Basis Exists to Exclude His Testimony

To calculate damages from the loss of new potential customers Scherf examined the actual
growth rate of new customer RMR from 2008 until 2018 Q3 and assumed that, but for the
breach, new customer RMR would have grown at the _2013 annual growth rate
during the impacted period from 2014-201'/'.26 Scherf Up. Rep. at p. 12. The delta between the
expected new customer RMR and the actual new customer RMR was_ Scherf Up. Rep.
at p. 12. Thus, comparing the historical performance in the urrimpacted period with the actual
performance in the impacted period resulted in-in lost new customer RMR. Scherf Up.
Rep. at p. 12. New customer RMR in 2017 Was higher than in 2016 and 2018 continued this
upward trend Scherf Up. Rep. at p.13. These rates and trends were consistent with UAS only
having a competitive IP video product/service from approximately November 2017, sourced

through Open Eye, and UAS is now competing in the mar'lcet. 27 ScherfUp. Rep. at p. 13. To

 

26 Between 2007 and 2013 UAS‘ average annual RMR growth, a period that included the great

r'ecession, was _ Scherf Up. Rep. at p. 12.
27 Again, Scherf is not opining as to whether UAS lacked an IP video product that met the needs

of UAS and its customer. See Footnote 6.

24

convert the monthly lost littlst into a lost profits damage amount, Scherf applied a valuation
multiple of-Scherf Up. Rep. at p. 13. Therefore, the value to UAS of I lost in new
customer RMR is -and the value to UAS for a loss of-is - Scherf Up.
Rep. at p. 13.

There is nothing unsound or unreliable about the methodology employed by Scherf to
calculate this damage arnount. To derive the growth rate going forward, Scherf examined the
actual UAS growth rates from the unimpacted period (i.e. before the assumed breach) and
selected a rather conservative - ScherfUp. Rep. at pp. 12. It is standard valuation/financial
analysis practice to examine the unimpacted historical growth rate to derive the projected growth
rate for the impacted period when performing a damages calculation. See Packgen v. Ber'rj)
Fla.s'tics, 847 F.3d 30, 89 (1sl Cir. 2017) (It is common practice to estimate lost future profits
by examining profits earned in the comparable past.” (ci'r‘r`ng Arlas i"riick Leasr'ng, Inc. v. Fr'rst
NHBanks, Inc., 808 F.2d 902, 904 (1st Cir. 1987); Sec. & Dach Techs., Inc. v. Scli. Dist. Of
Plrz'r’a., No. 12-2393, 2016 U.S. Dist LEXIS 175584 at *11 (E.D. Pa. Dec. 20, 2016) (the court
remains convinced that the assessment of past profitability of an established business is a reliable
basis for estimating lost profits and the expert’s application of this methodology satisfied the
requirements for admissibility); Mozmtbalten Szir. Co. v, AFNY, Irrc., 2000 U.S. Dist. LEXIS
4601 at `I' 49-51, (E.D. Pa. Apr. 11, 2000) (evidence of lost profits was admissible when it was
based upon some prior profits and the testimony of the business principles.).

Then after deriving the delta- between the expected new customer R_MR and the

actual UAS new customer RMR during the impacted period, Scherf applied a valuation multiple

 

23 New customer RMR is recorded as a single month of revenue in the month that the new
customer starts paying even though customers typically sign a contract for three to five years
with automatic renewals Scherf Up. Rep. p. 13,

25

of - to convert the monthly RMR revenue number into a damages number. This is a perfectly
sound and reliable methodology As Scherf testified, a valuation multiple such as the - is an
appropriate short cut to cash flow because it is a revenue multiple. Scherf Dep. at p. 202-212.
The valuation multiple is an incremental value of cash flow because values of companies are
based on cash flow and the valuation multiple is a discount to present value and it accounts for
the present value risk adjusted for the RMR. Id. The valuation literature calls for the use of a
valuation multiple precisely as Scherf employed it.zg Scherf Dep. at p.207.

Honeywell’s argument that it was inappropriate for Scherf to rely on the-multiple from
the Barnes valuation is meritless30 Experts are explicitly allowed to rely upon facts or data if
experts in the particular field would reasonably rely on those kinds of facts or data in forming an
opinion on the subject Cardr'oNet at * 22 (ci'ting Fed. R. Evid. 703). Scherf did not blindly adopt
numbers for his analysis Barnes is a well-respected and renowned expert in the security industry
who had performed countless valuations in the security industry and numerous valuations for
UAS and thus would be an appropriate person to rely upon for information ScherfDep. at p.
208. lt was eminently reasonable for Scherf to review the valuations performed by Barnes
(especially as they Were done in real time and not as part of any litigation process) and the
multiples employed therein, discuss those valuations and multiples as well as multiples used in

the industry in general with Barnes, and then apply a-multiple which was consistent not only

 

29 Shannon P. Pratt Valuing a Business the Analysis and Appraisal of Closely Held Businesses at
pp. 294~5 (“In a way, capitalization of revenues can be considered a shortcut to capitalization or
earnings, since generally there is an implicit assumption that a certain level of revenue should be
able to generate a specific earnings level in a given type of business.”) attached hereto as Ex. K.
See also Floorgraphi'cs at p. 172 (noting Sliannon Pratt’s Valuing a Business as an authoritative
source on the acceptable method to calculate lost profits).

30 It is also disingenuous as l-Ioneywell’s own expert had no problem relying on information
from the Barrres valuations as part of his analysis Baturka Rep. at p. 4 n. 7, p. 10 n. 27.

26

with the UAS valuations but the security industry as well. Scherf Up. Rep. at p. 13, ScheifDep.
at p. 208.

Consulting the UAS valuations and the ensuing discussions with Barnes to help arrive at the
36.7 multiple does not render Schert`s methodology unsound or unreliable and no basis exists to
exclude his testimony See Angelopoiilos v. Keystone Orthopedic Speci'olr`sts, S.C., No l2-cv~
5836, 2017 U.S. Dist. LEXIS 74102 at * 11~12 (N.D. Ill. May 16, 2017) (Expert permissibly
relied on figures provided by Vice Chairrnan of CBRE, one of the largest commercial real estate
brokers in the United States, who has participated in more than 3,000 lease transaction); Mcri'n St.
Mor'tg., Inc. v. Mofn SI. Boncory)., Inc., 158 F.Supp.2d 510, 516 (E.D. Pa. 2001) (liolding that
expert Certified Public Accountant’s use of capitalization rate that defendant objected to did not
destroy the reliability of expert’s opinions and that defendant was free to challenge expert’s
method for calculating loss profits through cross examination and through its own damages
expert.); Ploytex Pr‘od.s'., Inc. v. P&G, 2004 U.S. Dist. LEXIS 14084, at ”‘ 20 (S.D.N.Y. July 26,
2004) (finding expert opinion on lost profits to be admissible where expert had relied on party
declarations and deposition testimony as well as documents from both parties.); Wonderlnnd
Nw'seiygoods Co. v. Thorley Indzis, LLC, 2013 U.S. Dist. LEXIS 171399 at f 15 (W.D. Pa. Dec.
5, 2013) (Plaintiff maintains that accountants in the expert’s field routinely rely orr interviews
with company personnel and defendant fails to raise any argument to the contrary and the court
agrees. Defendant is leh to challenge same with vigorous crossexamination and presentation of
contrary evidence at trial. . .); Constellcition at f 6-7 (Expert’s use of penetration rates from an

information management study in lost profits analysis was not improper).3'

 

31 Scherf is not relying on Bames’ hypothetical opinion about some matter generated during this
litigation Scherf is relying on a historical figure derived for a non-litigation generated process
that is of record in the case to inform one input for his methodology Expeits in Scherf’s field

27

V. Scherf’s Methodology for Calculating Re-Invcstment Costs of Existing Raven
Analog Equipment is Reliablc and No Basis Exists to Exclude His Testimorry.

Honeywell attacks Scherf’s Re-lnvestment Cost of Existing Costs analysis again claiming
Scherf is offering opinion which he is not. Scherf is not opining that “[t]he installed Honeywell
Raven analog products had less value to UAS and its customers due to the assumed breach” or
that the alleged breach caused UAS to °‘incur additional equipment and installation costs on
certain of its existing customer's.”32 Elkins and other UAS witnesses will testify to these facts. As
of the assumed breach, UAS had invested significant dollars in its customer base relying on an
expectation that proved to be false. Scherf Up. Rep. at p. 14. Scherf has attempted to quantify the
damages that resulted from the need to replace certain Honeywell analog systems that it leased to
customers sooner than it would have if l-loneywell had not breached. Scherf Rep. at p. 13-14. ln
doing so Scherf has made assumptions based on the record evidence as he is explicitly permitted

to do. The appropriate remedy for Honeywell is cross-examination - not exclusion

 

reasonably rely on historical multiples derived for valuations. Thus, cases such as American Key
Corpoi~ation v. Col`e Noi‘iomrl Corporatiori, 762 F.2d 1569 (11'h Cir. 1985) and McLeod v. Dollnr
Geiieral, No. 13-3113, 2014 WL 463492 (E.D. Pa. Sept. 16, 2014) have no application to this
case. Malleti'er v. Dooney & Bour/ce, Inc., 525 F.Supp. 2d 558 (S.D. N.Y. 2007) actually
disproves Honeywell’s argument 'I`he court noted the regression analysis at issue there was not a
business record (liice the Barnes valuations) in concluding it could not be relied upon. Id. at 666.
Finally, Legendmy A."t, LLC v. Godard, No. 11-0674, 2012 WL 3550040 (E.D. Pa. Aug. 17,
2012) involved profit and loss projections of dubious origins where the expert had no familiarity
with the methods or reasoning used to arrive at the projections Id. at ’*‘ 1, 4. The dubious profit
and loss projections ofLegendarj) Ar't could not be more different than the Barnes valuations
The Barnes valuations cover dozens ofpages, contain copious data conipilations, financials,
valuation analyses and market data etc. Ex. L (Exhibit 405). Not to mention, Scherff discussed
the valuations with Barnes. Legeirdaij) Art and its dubious documents cannot be compared to the
Barnes valuations and the case has no application to the facts presented here.

32 I-lon. Dau. Mot. at p. 23.

28

VI. Scherf Must be Allowed to Discuss UAS’s Future Exposures Attributable to the
Assumed Breach.

Again, I-loneywell misconstrues the opinions Scherfpians to offer at trial. As to the need to
replace Raven analog equipment “early,” Scherf explicitly says these amounts are not damages
calculations but rather representative of an exposure UAS continues to face. Scherf Up. Rep. at
p. 15.33 Similarly, Scherf is not offering an opinion to a reasonable degree of professional
certainty as to certain potential exposures because they cannot be quantified due to data
limitations Scherf Up. Rep. at p. 16. UAS witnesses will testify at trial that the assumed breach
created a market reality in which UAS cannot and will never be able to integrate the Raven
analog product installed in their customer base with an IP product in the manner in which it
contracted with Honeywell. Scherf Up. Rep. at p. 16 . lt is reasonable to expect that this will have
an additional negative impact on customer attrition but Scherf was unable to quantify it. Scherf
Up. Rep. at p. l 6. Scherf did note that the impact to UAS as reflected in enterprise value at the
end of 2017 based upon the declining valuation multiple was approximately_. Scherf
Up. Rep. at pp.16-l7.

Scherf does not currently anticipate opining to a reasonable degree of professional certainty
that UAS suffered an additional- dollars in damages However, the analysis of the
declining valuation multiple and its effect on the value ofUAS is clearly probative ofthe harm
caused by the assumed breach and Honeywell cannot prohibit Scherf from mentioning it as pait

of his testimony.

 

33 Scherfcan hardly be faulted for noting this exposure as l-loneywcll itself contemplated the
need on the part of UAS to replace the installed Raven analog systems after it unilaterally
decided not to complete Phase 3. Scherf Up. Rep. at p. 15 rr. 37, n. 38, and n.39.

29

VII. Employcc Costs Attributable to the Breach is a Compensable Damagc

After the assumed breach in September of2014, Honeywell stopped all future development
of Phase 3 of the lntegration Agreeinent. Due to Honeywell’s failure to appropriately deliver
Phase 2 and Phase 3 of the lntegration Agr'eement, UAS was required to devote additional
resources in the form of time spent by UAS personnel to rectify and service the issues that were
to be but were not corrected. UAS quantified the additional time spend by certain employees on
Honeywell Raven related analog challenges UAS was experiencing34 This additional time spent
by UAS employees was required because l-loneywell failed to adequately complete the
Integration Agreement.

Scherf was provided with Christie‘s testimony and Exhibit 282. Based on his review of those
documents and his expertise in calculating incremental costs associated with the assumed breach
(both of Phase 2 and Phase 3), he excluded all time for periods prior to the assumed breach and
excluded the time spent by Elkins because the President of the company was more appropriately
viewed as a fixed as opposed to incremental cost. ScherfDep. at pp. 265~268, 283-285. Again,
Scherf is not opining that the time set forth in Bxhibit 5 is the amount of time the UAS
employees spent after the breach dealing with Honeywell Raven analog issues and challenges
Those facts will be established by UAS witnesses at trial. Scherf took the information generated
during discovery and calculated the damage to UAS controlling for what was an incremental as
opposed to a fixed cost and adjusting the amounts to correspond to the damage period as it was

perfectly appropriate for him to have done.

 

34 Ex M (Christie Dep. at pp. 56~75) and Ex N (Exhibit 282).
30

Dated: March l, 2019

31

RHOADES LLC

MARK L. RHOADES, ESQUIR_E
Attorney ID No. 80641
mrhoades@rhoadesllc.com

1528 Walnut Street, Suite 1650
Philadelphia, PA 19102
215-496~9002 T

215-893-3960 F

and

THE JACOBS LAW GROUP

/s/ lose h M. Pro

Attorney 1D No. 77141

Joseph M. Profy, Esquire
jnroi_"v_@jacobslawpc.com
2005 Market Street, Suite 1120
Philadelphia, PA 19103
215-569-9701 T
215-569-9788 F

Attoi'neys for Plaintiff,
Universal Atlantic Systerns, Inc.

lN Tl-IE UNITED STATES DlSTRlCT COURT
FOR Tl-IE EASTERN DlSTRlCT OF PENNSYLVANIA

UNIVERSAL ATLANTIC SYSTEMS,

Plaintiff,

V.

HONEYWELL INTERNATIONAL lNC.,

Defendant.

 

Case No. 17-4660

DECLARATION OF JOESPH M. PROFY
IN OPP()SITION TO DEFENDANT HONEYWELL INTERNATIONAL INC.'S
M()TION TO EXCLUDE TESTIMONY OF STEPHEN SCHERF
PURSUANT TO DAUBERT V. MERRELL DOW PHARMACEUTICALS, INC.

WITH EXHIBITS A-N

FILED UNDER SEAL

CONTAINS DlSCOVERY MATERIAL MARKED HlGl-ILY CONFIDENT[AI_, OR CONF[DENT|AL
PURSUANT TO PROTECTIVE ORDER

CERTIFICATE OF SERVICE

l, Joseph M. Pr‘ofy, hereby certify that on l\/larch l, 2019, 1 caused a true and correct copy

of the foregoing Plaintiff Universal Atlantic Systems, Meinorandum of Law in Opposition to

Defendant l-loneywell lnternational, lnc.’s Motion to Exclude the Expert Testimony of Steplieu

Scherf upon the following counsel of record by electronic mail as follows:

Kevin E. Hexstall, Esquire
Marshali Dennehey Warner'
Coleman & Goggin

2000 Market Street, Suite 2300
Philadelphia, PA 19103
Kehexstall@indwcg.com

Dated: March 1, 2019

Mark L. Johnson

Greenc Espel PLLP

222 S- Ninth Street, Suite 2200
lvliniieapolis, MN 55402
Mjolrnson@greeneespel.coin

/s/ Jose,r_)h M. Pr'o}jg
JOSEPl-I M. PROFY ESQ.

JACons LAW GROUP, P.C.
2005 Mar~r<er street suits 1120
Phiradeiphia, PA 19103
215_569-9701 (r)
215-569-9783 (F)

iprofv@jacobslawc.com

